            Case 1:19-cr-00251-LM Document 41-1 Filed 02/20/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW HAMPSHIRE


                                               )
UNITED STATES OF AMERICA )
                                               )       DOCKET NO. 19-CR-251-LM
V.                                             )
                                               )
JOHNATHON IRISH                        )
                                               )

         AFFIDAVIT OF BENJAMIN L. FALKNER, ESQ. IN SUPPORT OF HIS
          MOTION FOR LEAVE TO WITHDRAW APPEARANCE AND FOR
                THE APPOINTMENT OF SUBSTITUTE COUNSEL

       I, Benjamin L. Falkner, Esq., hereby depose and state under oath as follows:

       1.       I was appointed by this Court to represent Defendant Johnathon Irish.

       2.       Since the jury entered its verdict a potential conflict of interest has arisen. In my

opinion, the nature of the potential conflict is such that the appointment of successor counsel

would best insure effective representation of Mr. Irish at any post-verdict proceedings, including

sentencing.

       3.       In particular, Mr. Irish has informed me that he intends to file, within 14 days of

the verdict, a pro se motion for new trial alleging ineffective assistance of counsel. Due to the

nature of the expected claim of ineffective assistance of counsel, a prompt hearing on that

motion, to occur while the events undergirding the claim of ineffective assistance of counsel

remains fresh in Mr. Irish’s mind and in my mind, may best insure that any such claims are

determined based upon an as accurate a record as possible.

       4.       Mr. Irish has informed me that he wishes for me to withdraw my appearance and

for the appointment of successor counsel.
         Case 1:19-cr-00251-LM Document 41-1 Filed 02/20/20 Page 2 of 2




       I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge and belief.


                                             /s/ Benjamin L. Falkner
                                             Benjamin L. Falkner

Dated: February 20, 2020

                                CERTIFICATE OF SERVICE

        I hereby certify that I served a true copy of the within document upon the attorney of
record for each other party via the Court’s ecf system on February 20, 2020 and a copy to
Defendant Johnathon Irish via first class mail, postage prepaid on February 20, 2020.

                                             /s/ Benjamin L. Falkner
                                             Benjamin L. Falkner




                                                 2
